Citation Nr: 0821322	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-38 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel

INTRODUCTION

The veteran served on active military duty from August 1963 
to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation effective September 18, 2002.

In July 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge regarding an 
increased initial evaluation for service-connected PTSD.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The duty 
to assist includes obtaining records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2).  
This includes relevant Social Security Administration (SSA) 
records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  VA is required to obtain evidence from the SSA, 
including any decisions by an administrative law judge and 
supporting medical documents on which any decisions were 
based.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  At a 
July 2007 Board hearing, the veteran testified that he 
applied for and was granted SSA benefits for PTSD and a back 
disorder.  The RO has not attempted to obtain these records.  
Accordingly, remand is required to obtain the SSA records.

Since it is necessary to remand this case to obtain the 
records from SSA, the RO should also ensure the veteran's 
most recent VA treatment records are in the file and allow 
him another opportunity to report for VA examination.

Accordingly, the case is remanded for the following action:

1.	The RO must obtain copies of all 
records from SSA, to include the 
veteran's medical and adjudication 
records.  These records must be 
associated with the claims file.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  SSA must provide a negative 
response if records are unavailable.  

2.	Obtain the veteran's psychiatric 
treatment records from the VA Puget Sound 
Health Care System for treatment from 
January 2007 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.	After obtaining the above SSA and VA 
records, to the extent available, 
schedule the veteran for a VA psychiatric 
examination.

4.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
above paragraph, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran's cooperation in VA's efforts to develop 
his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



